DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hare (US 2018/0309404 A1, heretofore referred to as Hare) in view of Fan et al (CN 106998190A, using attached translation, heretofore referred to as Fan).
Regarding claim 1, Hare teaches a measurement method of subcell photocurrents and a matching degree of the subcell photocurrents of a multi-junction photovoltaic cell (Hare; Fig 1, Element 120 and Par 0018), comprising: measuring an I-V characteristic of the multi-junction photovoltaic cell to obtain an I-V curve of the multi-junction photovoltaic cell (Hare; Fig 2 and Par 0054; Hare teaches the I-V curve of the solar cell is obtained); and measuring currents corresponding to respective current steps in the I-V curve to obtain approximate values of short-circuit currents of subcells in the multi-junction photovoltaic cell (Hare; Par 0013, 0018, and 0054; Hare teaches that the short circuit current and I-V curve is obtained and used for the current matching method at different levels of output).
Hare is silent on then calculating a mismatching degree of the currents to obtain a current mismatching degree of the multi-junction photovoltaic cell.
Fan teaches then calculating a mismatching degree of the currents to obtain a current mismatching degree of the multi-junction photovoltaic cell (Fan; Par 0059 and Table 2; Fan teaches the mismatch value is calculated and the percentage difference is shown).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Hare with the mismatching of Fan in order to better combine the cells in a solar panel to have a better maximum power (Fan; Par 0063).

Regarding claim 9, the combination of Hare and Fan teaches the measurement method according to claim 1.  Hare further teaches wherein the multi-junction photovoltaic cell comprises an N-junction laser photovoltaic cell, an N-junction solar cell or an N-junction thermal photovoltaic cell, wherein N≥2 (Hare; Fig 1 and Par 0048; Hare teaches a 3-junction photovoltaic cell).

Regarding claim 10, the combination of Hare and Fan teaches the measurement method according to claim 1.  Hare further teaches wherein the multi-junction photovoltaic cell is a laser photovoltaic cell, wherein a light source of the laser photovoltaic cell is a laser having stable output power (Hare; Par 0072; Hare teaches a laser diode is used as a light source).

Regarding claim 11, the combination of Hare and Fan teaches the measurement method according to claim 1.  Hare further teaches wherein the multi-junction photovoltaic cell is a multi-junction solar cell, wherein a light source of the multi-junction solar cell is a steady solar simulator (Hare; Par 0015; Hare teaches the method is used with a solar simulator).

Regarding claim 13, the combination of Hare and Fan teaches the measurement method according to claim 1.  Hare further teaches wherein a wavelength of an incident light is identical to or different from a target wavelength of the multi-junction photovoltaic cell (Hare; Par 0015 and 0072; Hare teaches the light source is adjusted based on the desired wavelengths).

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hare in view of Fan in view of Hashimoto (US 2011/0068817 A1, heretofore referred to as Hashimoto).
Regarding claim 2, the combination of Hare and Fan teaches the measurement method according to claim 1.  Hare further teaches comprising irradiating the multi-junction photovoltaic cell using a light source having a stable output power and meanwhile scanning the multi-junction photovoltaic cell to obtain the I-V curve (Hare; Fig 2, Par 0054, and Par 0064; Hare teaches a current-voltage curve is made, which has a voltage range).
	The combination of Hare and Fan does not explicitly teach scanning the photovoltaic cell within a set voltage scanning range.
	Hashimoto teaches scanning the photovoltaic cell within a set voltage scanning range (Hashimoto; Fig 2, Par 0044, and 0053; Hashimoto teaches measuring between the short circuit current and the open circuit voltage).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Hare with the range of Hashimoto in order to more accurately evaluate the I-V curve (Hashimoto; Par 0061).
Regarding claim 3, the combination of Hare, Fan and Hashimoto teaches the measurement method according to claim 2.  Hashimoto further teaches wherein the set voltage scanning range is from a reverse bias voltage to a forward bias voltage (Hashimoto; Par 0048; Hashimoto teaches the reverse bias and forward bias voltages are used to set the voltage measurements).

Regarding claim 4, the combination of Hare, Fan and Hashimoto teaches the measurement method according to claim 3.  Hashimoto further teaches wherein the set voltage scanning range is from a reverse breakdown voltage to a forward open-circuit voltage of the multi-junction photovoltaic cell (Hashimoto; Par 0060; Hashimoto teaches the withstand voltage maybe used as the range, i.e. the breakdown voltage).

Regarding claim 5, the combination of Hare, Fan and Hashimoto teaches the measurement method according to claim 4.  Hashimoto further teaches specifically comprising connecting positive (Hashimoto; Fig 4, Element 1 + side) and negative electrodes (Hashimoto; Fig 4, Element 1 – side) of the multi-junction photovoltaic cell (Hashimoto; Fig 4, Element 1 and Par 0054) with a high-precise source meter using a four-wire method (Hashimoto; Fig 4, Elements 2, 3 and Par 0055; Hashimoto teaches connecting a voltmeter and ammeter to the solar cell, i.e. a 4-wire method to measure voltage and current); placing the multi-junction photovoltaic cell within a coverage of a light spot (Hashimoto; Fig 4, Element Light and Par 0085); and setting and turning on the light source and meanwhile scanning the multi-junction photovoltaic cell from the reverse bias voltage to the forward bias voltage to obtain the I-V curve (Hashimoto; Par 0048 and 0085; Hashimoto teaches measuring while the light source is activated).

Regarding claim 6, the combination of Hare, Fan and Hashimoto teaches the measurement method according to claim 2.  Hashimoto further teaches wherein the set voltage scanning range is from a forward bias voltage to a reverse bias voltage (Hashimoto; Par 0048; Hashimoto teaches the reverse bias and forward bias voltages are used to set the voltage measurements).

Regarding claim 7, the combination of Hare, Fan and Hashimoto teaches the measurement method according to claim 6.  Hashimoto further teaches wherein the set voltage scanning range is from a forward open-circuit voltage to a reverse breakdown voltage of the multi-junction photovoltaic cell (Hashimoto; Par 0060; Hashimoto teaches the withstand voltage maybe used as the range, i.e. the breakdown voltage).

Regarding claim 8, the combination of Hare, Fan and Hashimoto teaches the measurement method according to claim 7.  Hashimoto further teaches specifically comprising connecting positive (Hashimoto; Fig 4, Element 1 + side) and negative electrodes (Hashimoto; Fig 4, Element 1 – side) of the multi-junction photovoltaic cell (Hashimoto; Fig 4, Element 1 and Par 0054) with a high-precise source meter using a four-wire method (Hashimoto; Fig 4, Elements 2, 3 and Par 0055; Hashimoto teaches connecting a voltmeter and ammeter to the solar cell, i.e. a 4-wire method to measure voltage and current); placing the multi-junction photovoltaic cell within a coverage of a light spot (Hashimoto; Fig 4, Element Light and Par 0085); and setting and turning on the light source and meanwhile scanning the multi-junction photovoltaic cell from the forward bias voltage to the reverse bias voltage to obtain the I-V curve (Hashimoto; Par 0048 and 0085; Hashimoto teaches measuring while the light source is activated).


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: In claim 12, the specific limitations of  “… specifically comprising measuring the respective current steps in the I-V curve to obtain current values I1, I2, I3 . . . IN, wherein N is a number of junctions of the multi-junction photovoltaic cell, and the current values corresponding to the respective current steps are equal to the approximate values of the short-circuit currents of the subcells respectively; and calculating the current mismatching degree M in combination with the current values I1, I2, I3 . . . IN utilizing a Formula (1), namely: 
            
                M
                =
                
                    
                        
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    (
                                    
                                        
                                            I
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            I
                                        
                                        -
                                    
                                    
                                        
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                I
                            
                            ¯
                        
                    
                
            
            Formula (1)
Wherein,             
                
                    
                        I
                    
                    -
                
            
        =            
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            N
                        
                    
                    
                        
                            
                                I
                            
                            
                                i
                            
                        
                    
                
            
         , the current mismatching degree of the multi-junction photovoltaic cell is obtained, wherein when an M value is smaller, a current mismatch of a subcell is smaller or when the M value is larger, the current mismatch of the subcell is larger.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Kirner teaches a multijunction photovoltaic cell measurement method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858